            Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JERMAINE COLEMAN,                                            CIVIL ACTION
               Petitioner,

                  v.

 UNITED STATES OF AMERICA, and                                NO. 20-1769
 WARDEN, FDC-PHILADELPHIA,
                Respondents.

DuBois, J.                                                                          April 30, 2020
                                      MEMORANDUM

   I.        INTRODUCTION

          Petitioner Jermaine Coleman was sentenced to 78 months imprisonment after pleading

guilty to three counts of bank robbery in violation of 18 U.S.C. § 2113(a). On April 3, 2020,

petitioner filed a Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241, asserting that the

Federal Bureau of Prisons (“BOP”) had incorrectly calculated his credit for time served and,

alternatively, requesting that the Court modify his sentence. Petitioner’s § 2241 Petition is

denied.

   II.       BACKGROUND

          Petitioner was arrested on March 20, 2013 on state bank robbery charges. Pet. 2. At the

time of his arrest, petitioner was on state parole after having been convicted in 2002 of criminal

conspiracy to commit robbery, false imprisonment, and possessing an instrument of crime. See

Gov.’s Letter dated Sept. 23, 2019 Ex. A at 2-3. Two months later, on May 8, 2013, the

Pennsylvania Board of Probation and Parole (“PBPP”) revoked petitioner’s parole on the ground

that he changed his residence without permission and recommitted him as a technical parole

violator. Pet. Ex. B. In the May 8, 2013 order, the PBPP sentenced petitioner to six months

imprisonment for that parole violation and stated that he would be “reparoled automatically
           Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 2 of 11




without further action of the Board on 09/20/2013, pending resolution of [Coleman’s]

outstanding criminal charges.” Id. In referring to “[Coleman’s] outstanding criminal charges” in

the order dated May 8, 2013, the Court concludes that the PBPP was addressing both the then-

pending state criminal charges and a second parole violation for committing the bank robberies

while on parole. The PBPP specified in the order that the maximum sentence for any parole

violation would expire on September 11, 2015. Id.1

        On July 11, 2013, petitioner was indicted in this Court on three counts of bank robbery,

18 U.S.C. § 2113(a). The state bank robbery charges against him were dismissed on July 23,

2013, and on that date petitioner was transferred to federal custody pursuant to a writ of habeas

corpus ad prosequendum. See Ct. Mem. dated Nov. 5, 2015 at 2, United States v. Coleman, No.

15-cr-543 (Doc. No. 61).

        After having been transferred to federal custody and pleading guilty to the federal

indictment on August 21, 2014, defendant was returned to state custody on February 26, 2015,

pursuant to FDC Philadelphia’s policy of housing convicted federal prisoners awaiting sentence

90 days or more in the future at the state’s George W. Hill Correctional Facility. At the George

W. Hill Correctional Facility, petitioner was inadvertently placed in state prisoner housing,

instead of federal housing at that facility, and transferred to SCI Graterford. On April 22, 2015,

this Court issued a writ of habeas corpus ordering that petitioner be transferred back to federal

custody.

        Thereafter petitioner filed a motion based on the Interstate Agreement on Detainers Act

(“IADA”). Due to a violation of the anti-shuttling provision of the IADA, the federal indictment



1
 Subsequent PBPP records listed the maximum date as September 4, 2015 and the PBPP credited petitioner for time
served until that date. Resp. Ex. B Attach. 4. Consequently, the BOP granted petitioner prior custody credit
beginning on September 5, 2015 through February 20, 2018. See Gov.’s Letter dated Sept. 23, 2019 Ex. A at 4-5.

                                                      2
          Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 3 of 11




was dismissed without prejudice on November 5, 2015. See id. at 1. On November 17, 2015,

petitioner was re-indicted on the charges contained in the first indictment. See Indictment,

United States v. Coleman, No. 15-cr-543 (Doc. No. 1).

       On December 28, 2015, petitioner filed a motion to dismiss the second indictment on the

ground that it violated the Double Jeopardy Clause. This Court denied that motion on March 3,

2016. Petitioner continued to litigate the motion through appeal to the Third Circuit and petition

for writ of certiorari in the Supreme Court, both of which denied relief. Petitioner then pled

guilty to the second indictment in federal court on December 5, 2017.

       This Court imposed a sentence of 78 months imprisonment on January 25, 2018. On

February 21, 2018, petitioner was placed in “custody for return” status by the PBPP, and

transferred from federal custody to the Pennsylvania Department of Corrections on May 1, 2018.

Resp. Ex. B Attach. 4; Pet. 4. On August 15, 2018, the PBPP sentenced petitioner as a convicted

parole violator to 10 months and 28 days imprisonment in addition to the “backtime” he had

accrued from March 20, 2013 to September 4, 2015. Resp. Ex. B Attachs. 3, 4. Petitioner

completed his state sentence for the parole violation based on the bank robberies on January 17,

2019, and was transferred to federal custody on January 23, 2019. Resp. Ex. B Attach. 4; Pet. 4.

       On May 24, 2019, the BOP notified the Court that petitioner had requested that his

federal sentence be served concurrently with his state parole violation sentence, which could be

accomplished by retroactively designating the state institution in which he served his state

sentence for service of his federal sentence. See BOP Letter dated May 24, 2019, United States

v. Coleman, No. 15-cr-543 (Doc. No. 75). The BOP explained that, depending on whether the

sentences ran concurrently or consecutively, petitioner would be released on either June 19, 2021




                                                 3
            Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 4 of 11




or March 30, 2022. 2 Id. The BOP sought the Court’s position on petitioner’s request. Id.

        In response to the BOP’s letter, counsel for petitioner argued that the BOP had

incorrectly calculated petitioner’s sentence and that he should receive additional credit for time

served. Pet. 4 n.2. By letter dated September 23, 2019, the Government counsel provided the

Court with a letter from the BOP. The BOP explained that petitioner’s federal sentence

commenced on January 23, 2019, and that it granted petitioner 905 days of prior custody credit

against his federal sentence for time served from September 5, 2015 through February 20, 2018,

and from January 18, 2019 through January 22, 2019—time in custody that had not been credited

against either of his state parole sentences. See Gov.’s Letter dated Sept. 23, 2019 Ex. A at 4-5.

On December 9, 2019, the Court ordered petitioner and the Government to submit briefs on the

issue. See Ct. Order dated Dec. 9, 2019, United States v. Coleman, No. 15-cr-543 (Doc. No. 74).

        Following a hearing on February 27, 2020, and telephone conferences on March, 5, 2020

and March 30, 2020, the Court denied petitioner’s request that it direct the BOP to recalculate his

sentence. See Ct. Order dated Mar. 30, 2020, United States v. Coleman, No. 15-cr-543 (Doc. No.

95). The Court explained that issues related to the execution of petitioner’s sentence could only

be addressed by petition for writ of habeas corpus under 28 U.S.C. § 2241 and that the denial of

petitioner’s request was without prejudice to his right to file such a petition. Id.

        The Court then turned back to the May 24, 2019 letter from the BOP on the question

whether petitioner’s federal sentence should be served concurrently or consecutively to the state

parole sentence based on the bank robberies. In response to the BOP inquiry in that letter, by




2
 The Government subsequently updated this calculation to account for good conduct time, clarifying that
petitioner’s projected release dates were either March 19, 2021 or March 12, 2022. Gov.’s Resp. Def.’s Mem. 2 n.1,
United States v. Coleman, No. 15-cr-543 (Doc. No. 80). This estimate has been further updated in the
Government’s latest brief, in which it explains that petitioner’s current projected release date is April 15, 2021,
which reflects “loss of good time credit for a certain period.” Resp. 2 n.1.

                                                        4
             Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 5 of 11




letter dated March 31, 2020, over the Government’s objection, the Court recommended that the

BOP retroactively designate the state institution in which petitioner served his parole violation

sentence based on the bank robberies as the institution for service of petitioner’s federal

sentence. The effect of that recommendation was to have petitioner’s federal sentence run

concurrently with the state sentence for parole violation based on the bank robberies. The BOP

accepted this recommendation. Resp. Ex. B ¶ 5(h).

          Coleman filed his Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 on April

3, 2020. The Government responded on April 16, 2020. The Petition is thus ripe for decision.

   III.      DISCUSSION

          Petitioner argues that he should receive prior custody credit against his federal sentence

from September 20, 2013—the date at which he contends the state relinquished its primary

jurisdiction over him. Pet. 9. Alternatively, petitioner requests that the Court modify his

sentence under either Federal Rule of Criminal Procedure 36 or 18 U.S.C. § 3582(c)(1)(A)(i) to

“allow for [his] immediate release.” Id. at 15. The Government responds that petitioner has

failed to exhaust his administrative remedies, that the BOP correctly calculated his sentence, and

that there is no basis to modify petitioner’s sentence under either Rule 36 or 18 U.S.C.

§ 3582(c)(1)(A)(i). The Court will address each argument in turn.

          A. Exhaustion of Administrative Remedies

          The Government argues that the petition must be dismissed because petitioner has failed

to exhaust his administrative remedies. Resp. 3. The Court disagrees.

          “Federal prisoners are ordinarily required to exhaust administrative remedies before filing

a § 2241 petition.” Gross v. Warden, USP Canaan, 720 F. App’x 94, 97-98 (3d Cir. 2017)




                                                   5
            Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 6 of 11




(citing Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996)).3 However, “[t]he

administrative exhaustion requirement may be excused if an attempt to obtain relief would be

futile or where the purposes of exhaustion would not be served.” Id. at 98; see also Fraley v.

U.S. Bureau of Prisons, 1 F.3d 924, 925 (9th Cir. 1993) (excusing failure to exhaust where the

BOP Regional Director “would almost certainly have denied [petitioner’s] request” in light of

BOP policy).

         The BOP has participated in the attempted resolution of this dispute over the execution of

petitioner’s sentence since May 24, 2019. The BOP’s counsel has articulated the agency’s

position throughout this process. On September 23, 2019, the Government provided this Court

with a letter from the BOP’s deputy regional counsel, Joyce Horikawa, which thoroughly

explained the BOP’s position on the calculation of petitioner’s sentence. See Gov.’s Letter dated

Sept. 23, 2019, Ex. A. On March 26, 2020, the Court was provided with a letter from senior

CLC attorney Alisha Gallagher, which reiterated that position and explained it in detail. See

Gov.’s Letter dated Mar. 26, 2020, Ex. A. The Court thus concludes that, considering the BOP’s

consistent statement of its fully considered position that petitioner’s sentence was properly

computed, the administrative exhaustion requirement is excused as futile in this case.

         B. BOP’s Calculation of Petitioner’s Sentence

         “The authority to calculate a federal prisoner’s period of incarceration for a federal

sentence imposed and to provide credit for time served is delegated to the Attorney General, who

acts through the BOP.” Nieves v. Scism, 527 F. App’x 139, 140 (3d Cir. 2013) (citing United




3
  The administrative remedies for an inmate filing a § 2241 petition are detailed in 28 C.F.R. § 542.10 et seq. After
first attempting informal resolution of his complaint with prison staff, he may file a formal complaint with the
Warden within 20 days of the complaint arising. 28 C.F.R. § 542.13-14. If the inmate is not satisfied with the
Warden’s response, he may appeal to the Regional Director. 28 C.F.R. § 542.15. The “final administrative appeal”
is to the General Counsel. Id.

                                                          6
          Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 7 of 11




States v. Wilson, 503 U.S. 329, 334-35 (1992)). “In calculating the sentence, the BOP

determines (1) when the federal sentence commenced, and (2) whether there are any credits to

which the prisoner may be entitled.” Id. at 140-41 (citing 18 U.S.C. § 3585). Prior custody

credit is governed by 18 U.S.C. § 3585(b), which provides that a “defendant shall be given credit

toward the service of a term of imprisonment for any time he has spent in official detention prior

to the date the sentence commences . . . that has not been credited against another sentence.”

       The primary custody doctrine provides that “the first sovereign to arrest the defendant is

entitled to have the defendant serve that sovereign’s sentence before one imposed by another

sovereign.” Taccetta v. Fed. Bureau of Prisons, 606 F. App’x 661, 663 (3d Cir. 2015). “A

sovereign can ‘relinquish’ primary custody by releasing the defendant on bail, dismissing the

charges, or granting parole.” Id. However, the “temporary transfer of a prisoner pursuant to a

writ ad prosequendum does not constitute a relinquishment.” Id.

       In its May 8, 2013 decision, the PBPP stated that petitioner would be “reparoled

automatically without further action of the Board on 09/20/2013, pending resolution of

[Coleman’s] outstanding criminal charges.” Pet. Ex. B. Petitioner argues that the only

“outstanding criminal charges” on May 8, 2013 were the state bank robbery charges, which were

subsequently withdrawn in July of 2013. Pet. 10-11. Petitioner thus contends that these charges

were “resolved” and he was reparoled on September 20, 2013—transforming the federal

jurisdiction from secondary to primary on that date. Pet. 11. The Court disagrees.

       The Court concludes that the “outstanding criminal charges” to which the PBPP referred

in the order dated May 8, 2013, included both the state bank robbery charges and the potential

parole violation for committing the bank robberies while on parole. Accordingly, because

petitioner’s parole violation for the bank robberies was outstanding as of September 20, 2013,



                                                7
            Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 8 of 11




petitioner was not automatically reparoled on that date. Petitioner himself previously

acknowledged that the parole violation for the bank robbery charges was pending since his arrest

by state authorities on March 20, 2013. Specifically, during the August 21, 2014 change of plea

hearing in this Court, petitioner’s counsel requested that petitioner be returned to state custody to

resolve his pending parole violation because he had “been sitting now for 17 months on a state

parole detainer.” See Ct. Mem. dated Nov. 5, 2015 at 3, United States v. Coleman, No. 15-cr-

543 (Doc. No. 61).4 Petitioner’s parole violation remained pending until he was sentenced by

this Court and recommitted by the PBPP on August 15, 2018. The state therefore did not

relinquish its primary custody over petitioner until after his parole violation term was satisfied on

January 23, 2019, when he was transferred to federal custody. 5

         This interpretation is consistent with the PBPP’s sentencing following its August 15,

2018 decision. In its September 18, 2018 Order to Recommit, the PBPP credited petitioner for

time served from the date of his arrest through September 4, 2015—the original maximum date

of his parole violation sentence. Resp. Ex. B. Attach. 4.6 In doing so, the PBPP determined that

petitioner was earning time against his second parole violation as of September 21, 2013 and was


4
  Petitioner has provided the Court with a warrant issued February 21, 2018 to return petitioner to state custody for
adjudication of his outstanding parole violation for committing the bank robberies while on parole. Def.’s Mem. Ex.
B, United States v. Coleman, No. 15-cr-543 (Doc. No. 79). Petitioner thus argues that the request made during the
August 21, 2014 hearing was merely made in anticipation of a future detainer. Regardless of whether a state
detainer had actually been issued as of August 2014, the statement made during the hearing demonstrates that
petitioner was aware that the parole violation was pending since his arrest by state authorities on March 20, 2013.
5
  Contrary to petitioner’s argument, this interpretation is consistent with this Court’s IADA ruling. In that opinion,
this Court concluded in part that, because petitioner was serving a term of imprisonment at the time the original
federal detainer was lodged in July of 2013, the IADA applied to him. See Ct. Mem. dated Nov. 5, 2015 at 8,
United States v. Coleman, No. 15-cr-543 (Doc. No. 61). The Court held that “the critical time for IADA purposes is
the time when the detainer is originally lodged.” Id. at 8. Petitioner’s parole status as of September 20, 2013 was
not at issue. When the Court stated that petitioner’s “state sentence of imprisonment for violation of parole expired
on September 20, 2013,” it referred only to the parole violation based on petitioner’s change of residence without
permission. In the opinion the Court also acknowledged that “the ‘max date’ on the original state conviction” did
not expire until two years later. Id. at 3, 8. Moreover, the Court noted that petitioner had requested a return to state
custody to resolve the pending parole violation based on the bank robberies. Id. at 3.
6
  This Court originally stated, during the February 27, 2020 hearing, that petitioner’s federal sentence should run
from September 20, 2013. However, the Court’s opinion changed after review of these additional materials
provided by the BOP prior to the March 30, 2020 telephone conference.

                                                           8
            Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 9 of 11




not reparoled as of that date. To make that clear, the PBPP modified its May 8, 2013 decision by

“deleting the reparole portion.” Resp. Ex. B. Attach. 3. As a consequence, pursuant to 18

U.S.C. § 3585(b), the BOP did not give petitioner credit for time served from September 21,

2013 through September 4, 2015 and from February 21, 2018 through January 17, 2019 because

that time was credited against his sentence for the second parole violation.

        The Court thus concludes that the BOP correctly determined that petitioner’s federal

sentence commenced on January 25, 2018,7 and correctly calculated petitioner’s prior custody

credit pursuant to 18 U.S.C. § 3585(b).

        C. Modification of Petitioner’s Sentence

        Petitioner alternatively requests that the Court modify his sentence to “allow for [his]

immediate release.” Pet. 15. Petitioner contends that “the BOP’s implementation of Mr.

Coleman’s sentence has fully undermined the Court’s intent at sentencing” and argues that the

Court may exercise its authority under either 18 U.S.C § 3582(c)(1)(A)(i) or Federal Rule of

Criminal Procedure 36. Id. at 15-16. The Court disagrees. Modification of petitioner’s sentence

under either 18 U.S.C § 3582(c)(1)(A)(i) or Rule 36 is improper.

        Rule 36 allows for correction of a “clerical error in a judgment, order, or other part of the

record.” Fed. R. Crim. P. 36. The Third Circuit has stated that Rule 36 is “limited to the

correction of clerical errors in the judgment” and “provides no basis to correct substantive errors

in the sentence.” United States v. Bennett, 423 F.3d 271, 277-78 (3d Cir. 2005). “Rule 36 is

normally used to correct a written judgment of sentence to conform to the oral sentence



7
  Because the BOP accepted this Court’s recommendation to run petitioner’s federal sentence concurrent to his
second state parole violation sentence, petitioner is now deemed to have commenced his federal sentence on January
25, 2018—the day he was sentenced by this Court—rather than the January 23, 2019 date used in the BOP’s original
computation. Resp. 9 n.5. However, this does not change the fact that petitioner remained in the primary custody of
the state until January 23, 2019, when he was received into federal custody following completion of his state parole
violation sentence.

                                                         9
          Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 10 of 11




pronounced by the judge.” Id. at 278. In this case, petitioner contends that the Court should

modify the sentence to conform with its “intention” that petitioner’s time in federal custody be

“not very lengthy.” Pet. 16. The Court’s statement at sentencing that “the time [Coleman] will

have to spend in custody from this point forward is not very lengthy” was based on incomplete

information regarding the resolution of petitioner’s parole violation. Resp. Ex. C at 80:23-25.

The Court expressly refused to rule on the issue of petitioner’s credit for time served but pointed

out that the credit petitioner received for time served since his arrest depended on whether or not

his time was “spent on a [state] parole violation.” Id. at 80:6-22. Accordingly, there is no

clerical error in the judgment to correct. Thus, relief is not available under Rule 36.

       Under 18 U.S.C § 3582(c)(1)(A)(i), criminal defendants may request compassionate

release for “extraordinary and compelling reasons.” “Extraordinary and compelling reasons”

were previously defined by a policy statement in Section 1B1.13 of the United States Sentencing

Guidelines, which cited the medical condition, age, and family circumstances of the defendant

along with “other reasons” as determined by the BOP. U.S.S.G. § 1B1.13 cmt. n.1(A)-(D).

However, courts have concluded that this policy statement is outdated since the passage of the

First Step Act and is thus no longer binding. See United States v. Rodriguez, No. 03-cr-00271,

2020 WL 1627331, at *4 (E.D. Pa. April 1, 2020). Nonetheless, the “old policy statement

provides helpful guidance” for courts applying § 3582(c)(1)(A)(i). United States v. Beck, No.

13-cr-186, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019). In this case, petitioner has failed

to offer any extraordinary and compelling reasons for his immediate release. Rather, petitioner

merely contends that “he has been confined far longer that the Court intended.” Pet. 16. That

extended confinement results from the sentence for petitioner’s parole violation for the bank

robberies at issue in this case. The statement the Court made at sentencing regarding petitioner’s



                                                 10
           Case 2:20-cv-01769-JD Document 8 Filed 04/30/20 Page 11 of 11




anticipated release date was based on the fact that counsel provided incomplete information

regarding the sentence for the parole violation based on the bank robberies. Accordingly, the

Court concludes that extraordinary and compelling reasons do not warrant a reduction in

petitioner’s sentence under 18 U.S.C § 3582(c)(1)(A)(i).

   IV.      CONCLUSION

         For the foregoing reasons, petitioner Jermaine Coleman’s Petition for a Writ of Habeas

Corpus Under 28 U.S.C. § 2241 is denied.

         An appropriate order follows.




                                                11
